Appeals from orders of the Supreme Court at' Special Term, entered May 4, 1973 and from a further order entered May 7, 1973 in Albany County, which, in proceedings pursuant to CPLR article 78 and section 330 of the Election Law, direct the Board, of Elections of the -County of Albany to accept for filing designating petitions for the office of Alderman and to consider the petitions in the same manner as it would have considered them had subdivision 33 of section 149-a of the Election Law (L. 1973, ch. 26) not been enacted. Orders affirmed, without costs. No opinion. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Kane, JJ., concur.